DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to papers filed September 24, 2021. The amendments have been thoroughly reviewed and entered.   Any previous objection/ rejection not repeated herein has been withdrawn. New grounds for rejection, necessitated by the amendments, are discussed. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: offset mechanism in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-22, 25-29, and 32-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 21 and 32, now recite the following negative limitations, “wherein the offset mechanism is configured so that a portion of the separation between the fluid port and the waste port is unenclosed when the substrate contacts the offset mechanism” and “wherein the control system directs fluid form the fluid port to the waste port without recirculating fluids from the waste port to the fluid port”, respectively. The examiner considers these additions in the independent claims new matter as the boundaries of the patent protections sought are unclear. Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. See MPEP 2173.05(i).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-22, 25-29, and 32-39 are rejected under 35 U.S.C. 103 as being unpatentable over Streit et al. (US 2003/0013184; hereinafter “Streit”) in view of Kram et al. (WO 2011/060387; hereinafter “Kram”; see corresponding US 2013/0052331 for citations), both references already of record.
As to claims 21, 28, 32 and 38, Streit teaches an apparatus for preparing a biological specimen on a substrate 3 for examination, the apparatus comprising:
a positioning mechanism comprising a substrate arm (spring arms 17 and 29) including a substrate gripper (actual part of spring that contacts the substrate) configured to hold the substrate (see para [0027]- [0029] et seq.);
a platform 14 comprising a first surface facing the substrate when the substrate arm is in the first position, and offset mechanism 4 positioned such that when the substrate contacts the offset mechanism, the substrate and the first surface form a separation (chamber 2);
a fluid port 15’ formed in the platform and located closer to a first end of the first surface of the platform than to a second end of the first surface, wherein the second surface of the platform is opposite to the first end of the first surface of the platform (see Fig. 3); 
a waste port 15’ formed in the platform and located closer to the second end of the first surface of the platform than to the first end of the first surface of the platform (see Fig. 3); 
one or more fluid pumps 9’, 9’’, (see para [0026] et seq.);
a control system 39 connected to the positioning mechanism and the fluidic system, 
wherein the positioning mechanism (springs) is configured to position the substrate so that the specimen directly faces the first surface of the platform (see Figs. 7A, 7B);
wherein the control system is configured so that during operation of the apparatus, the control system circulates fluid between the fluid and waste ports by:
(a)    activating the fluidic system to dispense a first quantity of the fluid from the fluid port to fill the separation (see para [0024] et seq.);
(b)    activating the fluidic system to dispense multiple additional quantities of the fluid from the fluid port into the separation to displace portions of the fluid from the separation (see para [0024] et seq.); and
(c)    activating the fluidic system to remove the displaced portions of the fluid from the separation through the waste port 12’ (see para [0031] et seq.);
wherein the control system is configured to activate the fluidic system to alternately dispense the multiple additional quantities of the fluid and remove the displaced portions of the fluid to generate a pulsatile flow (interpreted by the examiner as non-continuous flow) of the fluid across the first surface between the fluid and waste ports (the examiner contends that the rolling back and forth of the fluid (agitation) constitutes a pulsatile flow or non-continuous flow, in that the fluid flow occurs by pressure pulses from gases or another fluid), in the embodiment of Fig. 1 of Streit there is not recirculation fluid from the waste port to the fluid port.  The examiner does not consider movement of fluid between ports in Streit to be “recirculated” as currently recited as a negative limitation in new claim 32.  The term “circulate” is known and considered in the art as moving in a circle, circuit or orbit or to follow a course (path) that returns to the starting point (see www.merriam-webster.com/dictionary/circulate). As discussed above, Streit teaches a positioning mechanism comprising a substrate arm including a substrate gripper configured to hold the substrate.  However, Streit does not explicitly recite an actuator connected to the substrate arm which is configured to move the substrate arm between first and second positions. Nor does Streit disclose the offset is configured such that the separation is not enclosed. However, the use of an actuator to position a substrate arm between different positions is considered conventional, see for example Kram.
Kram teaches an apparatus for preparing a biological specimen on a substrate for examination, the apparatus comprising:
a positioning mechanism comprising a substrate arm 330 including a substrate gripper 500 configured to hold the substrate, and an actuator 320 connected to the substrate arm and configured to move the substrate arm between first and second positions;
a platform 360 comprising a first surface facing the substrate when the substrate arm is in the first position, and offset mechanism (two or more offsets 450) positioned such that when the substrate contacts the offset mechanism, the substrate and the first
surface form a separation (Kram teaches the height of offsets can be equal to or less than 0.076 mm=76 microns).
a fluid port (554 or 556) located “closer to” a first end of the first surface facing the substrate than a second end of the first surface;
a waste port 374 located “closer to” the second end of than to the first end of the first surface (Note: that the recitations of “first end of a surface” and “second end of a surface” are very broad and clearly, the waste port 374 is closer to the second end than the fluid ports 554, 556 and vice versa);
a fluidic system (units 544, 546);
a control system (implicitly disclosed to automate the system) connected to the positioning mechanism and the fluidic system, wherein the positioning mechanism is configured to position the substrate so that the specimen directly faces the first surface of the platform;
wherein the control system is configured so that during operation of the apparatus, the control system circulates fluid between the fluid and waste ports by:
(a)    activating the fluidic system to dispense a first quantity of the fluid from the fluid port to fill the separation (see para [0115] et seq.);
(b)    activating the fluidic system to dispense multiple additional quantities of the fluid from the fluid port into the separation to displace portions of the fluid from
the separation (specimens can be concurrently or sequentially treated with the same fluid); and
(c)    activating the fluidic system to remove the displaced portions of the fluid from the separation through the waste port 620;
wherein the control system is configured to activate the fluidic system to alternately dispense the multiple additional quantities of the fluid and remove the displaced portions of the fluid to generate a pulsatile flow (non-continuous flow) of the fluid across the first surface between the fluid and waste ports (e.g., the liquid 160 can be moved along the slide 120 due to different forces, such as gravity, capillary forces, and/or a pressure change (e.g., a reduced pressure such as a vacuum) in a gap 170. The substrate 140 in FIG. 8 is well suited to move the liquid 160 across the sample 187 by, for example, rolling back and forth across the sample 187, see para [0133], the examiner contends that the rolling back and forth of the fluid constitutes a pulsatile flow or non-continuous flow, in that the fluid flow occurs by pressure pulses via the rolling motion). Note with respect to claim 21, Kram does teach wherein the offset mechanism is configured so that portion of the separation between the fluid port and the waste port is not enclosed (i.e., no seal) when the substrate contacts the offset mechanism, which is advantageous as it reduces the need for more elements and thereby lowers cost of manufacture.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have included in Streit, the substrate arm actuator like that taught by Kram, for the expected benefit of providing reliable positioning of the substrate in the apparatus without operator use and preventing error and/or user fatigue.
As to claims 22, 27, 33 and 37, Kram teaches the at least one fluid port comprises a second stain port (one of 554, 556) spaced from the first stain port, and wherein the apparatus further the third stain port in proximity to the first surface of the platform, wherein the control system is configured to activate the fluidic system to deliver the quantities of fluid from the first and third ports into the separation (see Fig. 16). Note that the recited stain itself is not considered as part of the claimed device structure and is therefore not given patentable weight. 
As to claim 23 and 34, Kram teaches the first and third fluid ports are spaced from one another in a direction approximately perpendicular to a direction of flow of the fluid across the first surface (see for example Fig. 16).
As to claim 25 and 35, Streit teaches wherein the positioning mechanism maintains a fixed spacing between the substrate and the first surface of the platform as the fluid is dispensed into the separation (see Fig. 3).
As to claim 26 and 36, Kram teaches a support block having a recess, wherein: the platform is positioned within the recess of the support block (see housing surrounding the platform in the embodiment of Fig. 37); and the substrate is elevated relative to a top surface of the support block so that fluid from the separation can be collected within the recess.
As to claim 29 and 39, Kram teaches a suction port located on the substrate gripper, wherein the suction port is connectable to a suction source for providing suction to the suction port through a suction tube to fix the substrate to the substrate gripper (see para [0199]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22, 25-29, and 32-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,891,147. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim an apparatus for preparing a biological specimen on a substrate for examination, the apparatus comprising: a substrate arm including a substrate gripper; an actuator connected to the substrate arm and configured to move the substrate arm between an open position and a specimen processing position; a platform having a top surface located opposite the substrate when the substrate arm is in the specimen processing position and comprising at least one fluid port located on a surface of the platform facing the substrate and at least one vacuum port located on the surface of the platform facing the substrate; and two or more offsets arranged on the top surface of the platform such that when the substrate contacts all of the offsets in the substrate processing position, the substrate and top surface of the platform are substantially parallel and form a separation of at least about 50 microns, wherein during operation, the apparatus is configured to circulate fluid between the at least one fluid port and the at least one vacuum port by: (a)    dispensing a first quantity of fluid from the at least one fluid port to fill the separation between the substrate and the platform; (b)  dispensing an additional quantity of fluid from the at least one fluid port into the separation to displace a portion of the first quantity of fluid; and (c) removing the portion of the first quantity of fluid from the separation through the at least one vacuum port. Thus, all of the elements of the invention recited in the instant claims 21-22, 25-29, and 32-39 are encompassed by the claims of US 9,891,147.
Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive for the reasons outlined above.
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of his final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kathryn Wright/Primary Examiner, Art Unit 1798